Case 1:20-cv-01678-UNA Document 1-1 Filed 12/10/20 Page 1 of 10 PageID #: 22




                    Exhibit A
Case 1:20-cv-01678-UNA Document 1-1 Filed 12/10/20 Page 2 of 10 PageID #: 23

                                                                                                               USOO963 0692B2


(12) United States Patent                                                                (10) Patent No.:                  US 9,630,692 B2
       Hasl et al.                                                                       (45) Date of Patent:                         Apr. 25, 2017

(54) STEERABLE TRACTOR-TYPE DRIVE FOR                                                     2,345,689 A           4, 1944 Snadecki
     BOATS                                                                                2,372.247 A           3/1945 Billing
                                                                                          3,765,370 A           10, 1973 Shimanckas
                                                                                          4,297,097 A           10, 1981 Kiekhaefer
(71) Applicant: AB VOLVO PENTA, Göteborg (SE)                                             4,362,514 A * 12/1982 Blanchard .............. B63H2O/10
                                                                                                                                             440/61 F
(72) Inventors: Emil Hasl, Virginia Beach, VA (US);                                       4,698,036 A           10, 1987 Brandt
                William Gremminger, Virginia Beach,                                       6,623,320 B1           9, 2003 Hedlund
                       VA (US)                                                            6,783,410 B2          8, 2004 Florander et al.
                                                                                          7,226,327 B2          6/2007 Hallenstved et al.
                                                                                                          ck
(73) Assignee: AB VOLVO PENTA, Gothenburg (SE)                                            7,614,926 B2 * 11/2009 White .................... B6.
                                                                                          8.430,701 B2          4/2013 Jegel et al.
(*) Notice:            Subject to any disclaimer, the term of this                                              egel et a
                       patent is extended or adjusted under 35                                     FOREIGN PATENT DOCUMENTS
                       U.S.C. 154(b) by 82 days.
                                                                                   DE                   3519599 A1         1, 1986
(21) Appl. No.: 14/501,270
                                                                                                        OTHER PUBLICATIONS
(22) Filed:            Sep. 30, 2014
                                           O        O                              Volvo Penta IPS, A New Era in Yacht Power, Jan. 2010, 8 pgs.
(65)                       Prior Publication Data                                  Volvo Penta Propeller Guide 2012, 2012, 28 pgs.
                                                                                   Tim Banse, "Volvo Penta's Electronic Vessel Control', Marine
        US 2016/00901 64 A1                    Mar. 31, 2016                       Engine Digest “Volvo Penta Engines Electronic Vessel Control”. 1
                                                                                   O9.         http://www.marineenginedigest.com/profiles/volvo pental
(51) Ei's is                           (2006.01)                                   Volvo-penta-engines-evc.htm.
        B63H 5/10                      (2006.01)                                   * cited by examiner
        B63H2O/O2                      (2006.01)
        B63H2O/16                      (2006.01)
(52) U.S. Cl                                                                       Primary Examiner — Andrew Polay
        CPC. B63H 5/125 (2013.01); B63H 5/10                                       (74), Attorney, Agent, or Firm - Martin Farrell: Michael
           (2013.01); B63H 20/16 (2013.01); B63H                                   Pruden
                                    2020/025 (2013.01)
(58) Field of Classification Search                                                (57)                    ABSTRACT
     CPC ........ B63H 20/16; B63H 20/18: B63H 20/22;
                    B63H2O/12 B63H2O2O/OO6 B63H                                    A tractor-type stern drive for a boat includes a drive housing
                                                s                     s 2O/OO      pivotally attached to the stern of the boat about a steering
        USPC ............................................................ 440/51   axis. At least one pulling-type propeller is rotatably mounted
        See application file for complete search history.                          to a forward end of the gear casing. The at least one propeller
                                                                                   is powered by a vertical drive shaft perpendicular to the
(56)                       References Cited                                        propeller shaft axis. The steering axis is offset forward of the
                                                                                   drive shaft to help minimize steering torque about the
                  U.S. PATENT DOCUMENTS                                            Steering axis.
       1,813,552 A          7, 1931 Stechauner
       1910,561 A           5, 1933 Pierce                                                            18 Claims, 4 Drawing Sheets
                                                        2:


                                                         \            is r


                                                                                                          128




                                                                                                          28

                                                                                          12
Case 1:20-cv-01678-UNA Document 1-1 Filed 12/10/20 Page 3 of 10 PageID #: 24


U.S. Patent         Apr. 25, 2017   Sheet 1 of 4          US 9,630,692 B2
Case 1:20-cv-01678-UNA Document 1-1 Filed 12/10/20 Page 4 of 10 PageID #: 25


U.S. Patent         Apr. 25, 2017     Sheet 2 of 4        US 9,630,692 B2




                                                               RECOM




                                    FG.
Case 1:20-cv-01678-UNA Document 1-1 Filed 12/10/20 Page 5 of 10 PageID #: 26


U.S. Patent         Apr. 25, 2017   Sheet 3 of 4          US 9,630,692 B2
Case 1:20-cv-01678-UNA Document 1-1 Filed 12/10/20 Page 6 of 10 PageID #: 27


U.S. Patent         Apr. 25, 2017     Sheet 4 of 4        US 9,630,692 B2




                                    . .
Case 1:20-cv-01678-UNA Document 1-1 Filed 12/10/20 Page 7 of 10 PageID #: 28


                                                     US 9,630,692 B2
                              1.                                                                      2
    STEERABLE TRACTOR-TYPE DRIVE FOR                                   The drive also has a drive Support for mounting the gear case
                  BOATS                                                to the boat. The gear case pivots relative to drive support
                                                                       about a steering axis to steer the boat. The gear case and the
                    TECHNICAL FIELD                                    drive Support are configured such that the at least one
                                                                       propeller is located forward of the steering axis and a center
   This disclosure relates to marine drives. Particularly, this        of pressure generated by water rushing past the gear case
disclosure relates to tractor-type drives, those having for            during a turn is located rearward of the steering axis.
ward facing propellers configured to pull a boat through the             Another embodiment of this disclosure includes a boat.
Water.                                                                 The boat has a hull, thereby having a bow and a stern. The
                                                                  10   boat includes at least one pulling-type propeller forwardly
                      BACKGROUND                                       mounted to a gear case. Adrive Support steerably mounts the
                                                                       gear case to the Stern of the boat. The gear case rotates about
  Marine drives may be generally classified as inboard,                a steering axis positioned Such that a center of pressure
outboard, or inboard/outboard. In an inboard drive, the                generated by water rushing past the gear case during a turn
engine and transmission (or drive) are mounted in the hull        15   is located rearward of the steering axis.
and a propeller shaft extends through the bottom of the hull.             These and other aspects of the present invention will
In an outboard drive, the propeller drive and engine are               become apparent to those skilled in the art after a reading of
generally configured as a unit attached to and located outside         the following description of the preferred embodiments,
the hull. Inboard/outboard drives, also referred to as stern           when considered in conjunction with the drawings. It should
drives, have an engine mounted in the hull connected to a              be understood that both the foregoing general description
drive unit mounted outside of the hull, typically on the stern.        and the following detailed description are explanatory only
   Marine drive units can be further classified as pushing             and are not restrictive of the invention as claimed.
type and tractor-type. Pushing-type drives generally rely
upon propellers facing rearward relative to the boat and                        BRIEF DESCRIPTION OF THE DRAWINGS
generating propulsive force that pushes the boat through the      25
water. Tractor-type drives generally rely upon one or more                The features and advantages of the present invention are
forward, bow-facing propellers that produce propulsive                 well understood by reading the following detailed descrip
force to pull the boat through the water. Tractor-type drives          tion in conjunction with the drawings in which like numerals
may also be referred to as pulling-type drives.                        indicated similar elements and in which:
   FIG. 1 shows a prior art tractor-type drive arrangement 1      30     FIG. 1 shows a boat including a prior art tractor-type
on a boat 2. This arrangement known commercially as the                drive;
Volvo Penta IPS system, includes an engine with a two-part               FIG. 2 shows a schematic view of a prior art tractor-type
drive (two engines and drives are shown in the figure). The            drive;
engine and an upper drive module are mounted in the hull                 FIG. 3 shows a tractor-type drive according to embodi
and a steerable lower drive module, or pod, with tractor          35   ments of the present disclosure;
propellers, is mounted below the hull. The Volvo Penta IPS               FIG. 4 shows a schematic force diagram according to
is considered an inboard drive.                                        embodiments of the present disclosure.
   A similar tractor-type drive is described in U.S. Pat. No.
7.226.327, assigned to AB Volvo Penta. FIG. 2 is reproduced                            DETAILED DESCRIPTION
from the 327 patent and shows a schematic illustration            40
functionally equivalent to the tractor-type drive 1 from FIG.             Exemplary embodiments of this disclosure are described
1. A pair of forward facing propellers 20, 21 rotate in                below and illustrated in the accompanying figures, in which
opposite directions to pull a boat through the water. The              like numerals refer to like parts throughout the several
propellers 20, 21 are carried on concentric shafts rotatably           views. The embodiments described provide examples and
mounted to an underwater housing 10. The underwater               45   should not be interpreted as limiting the scope of the
housing 10 is steerable about a substantially vertical pivot           invention. Other embodiments, and modifications and
axis that coincides with a vertical drive shaft 14, which              improvements of the described embodiments, will occur to
transmits power from an engine output shaft 16 to the                  those skilled in the art and all such other embodiments,
propellers 20, 21. Rotating the underwater housing 10 about            modifications and improvements are within the scope of the
the steering axis through the vertical drive shaft 14 directs     50   present invention. Features from one embodiment or aspect
the propeller force to steer the boat and allows the under             may be combined with features from any other embodiment
water housing 10 to act as a rudder.                                   or aspect in any appropriate combination. For example, any
                                                                       individual or collective features of method aspects or
                        SUMMARY                                        embodiments may be applied to apparatus, product or com
                                                                  55   ponent aspects or embodiments and vice versa.
  An embodiment of this disclosure includes a steerable                  As used herein, the terms “front” and “forward' are
tractor-type drive for a boat. The drive includes a drive              defined based on the drives as mounted to the boat with
Support mountable to a stern of the boat and a gear case (or           respect to a bow to stern direction of the boat. Likewise, the
drive housing) pivotally attached to the drive support about           terms “back”, “rear”, “rearward, and “aft are also defined
a steering axis. At least one pulling-type propeller is           60   based on the drive as mounted to the boat with respect to a
mounted on a propeller shaft extending from a front end of             bow-stern direction of the boat.
the gear case, the propeller shaft to be rotated by a vertical            Applicants have determined that in Some situations, sig
drive shaft perpendicular to a propeller shaft axis. The               nificant steering loads can be caused by the high transverse
steering axis is offset forward of the vertical drive shaft.           loading from forward facing propellers. These steering loads
  Another embodiment of this disclosure includes a drive          65   can be felt by the operator through the steering wheel and
for a boat. The drive has a gear case with at least one                may present a challenge to Some operators. Such steering
front-facing propeller for pulling the boat through the water.         loads may be more pronounced during steering maneuvers,
Case 1:20-cv-01678-UNA Document 1-1 Filed 12/10/20 Page 8 of 10 PageID #: 29


                                                     US 9,630,692 B2
                               3                                                                      4
particularly at high speeds. The propeller forces from for              200. An underwater portion 124 of the gear case 120 acts as
ward facing propellers cause a torque about the steering axis           a rudder to deflect water flowing past the underwater portion
during steering. The steering forces may be caused by the               124.
increased lift of the propellerblades that rotate into the water           The connection between the drive support 140 and the
flow, combined with the decreased lift of the propeller                 drive housing 120 defines a steering axis Sabout which the
blades that move with the water flow. These steering forces             drive housing 120 pivots. The drive housing 120 may be
can occur in either direction as the gear case is pivoted. The          selectively pivoted about the steering axis S in response to
resulting torque biases the propellers and the gear case to             operator input by mechanical, hydraulic, pneumatic or other
attempt to continue to rotate in the direction of steering.             actuation means known in the art. Unlike prior steerable
   FIG. 3 shows a drive 100 that is a tractor-type propulsion      10   tractor-type drives, the drive 100 of this disclosure has its
system for a boat 200. A tractor-type system has been shown             steering axis S offset from the vertical drive shaft axis D.
to have several benefits over the more common push-type                 Therefore, the steering axis S and the drive shaft axis Dare
systems that lead to improved range, higher speeds, reduced             not coaxial. In the illustrated embodiment, the steering axis
fuel consumption and lower emissions. Particularly, the                 S is moved forward, or ahead of the drive shaft axis D. Both
tractor-type drives place the forward facing propellers in less    15   the steering axis S and the drive shaft axis D may be
disturbed water, which increases the ability of the propellers          generally considered as lying in a plane (see X-X in FIG. 4)
to convey energy to the water and propel the boat. Placing              normal to the surface of the water W and containing the
the propellers further under the boat allows them to be more            propeller axis P. In the embodiment of FIG. 3, the steering
likely to remain submerged under the water when the drive               axis S is not parallel to the drive shaft axis D. Therefore the
unit is trimmed, allowing for higher trim angles at slow                steering axis S and the drive shaft axis D will intersect at
speeds. Positioning the propellers forward of the drive                 Some point. However, the steering axis S should be consid
housing reduces exposure of Swimmers at the rear of the                 ered offset forward of the drive shaft axis D if the steering
boat. Use of the tractor-type drives also allows the exhaust            axis S intersects the propeller axis Pat a location ahead of
to be directed into the propeller wash, flushing the exhaust            where the drive shaft axis D intersects the propeller axis P.
further rearward of the boat.                                      25   In some embodiments, the steering axis S is angled with
   The drive 100 is configured to have improved steering by             respect to the drive shaft axis D so that they intersect at a
reducing the net torque around its steering axis. The drive             location below the surface of the water W. In some other
100 is configured to be mounted to the stern 210 of the boat            embodiments, the steering axis S is angled with respect to
200, and to pull the boat 200 through the water. In order to            the drive shaft axis D to intersect at a location below the
pull the boat 200 through the water, the drive 100 can             30   drive housing 120. Among other advantages discussed
include a dual propeller arrangement, including a forward               below, removing the steering function from along the drive
propeller 104 and a rearward propeller 108, each of which               shaft axis Dallows for a smaller packaging size of the drive
is considered front-facing, i.e. mounting to a front end of a           housing 120, particularly the underwater portion 124.
drive housing 120. The forward and rearward propellers                     More specifically, displacing the steering axis S in a
104,108 can be driven by a pair of propeller shafts 112 that       35   forward direction relative to the drive shaft axis D provides
are coaxial and counter-rotating. The propeller shafts 112 are          a dual set of advantages resulting in steering force reduction.
housed within and extend from the front end of the gear case            First, moving the steering axis S forward, closer to the
120. The propeller shafts 112 coincide with a propeller shaft           planes of rotation of the forward and rearward propellers
axis P shown in FIG. 3.                                                 104, 108 reduces the steering torque about the steering axis
   Similar to the prior art shown in FIG. 2, the propeller         40   S by decreasing the moment arm of each propeller force FP
shafts 112 are driven by a vertical drive shaft 114 positioned          (see FIG. 4). Second, shifting the steering axis Salters the
substantially perpendicular to the propeller shafts 112, and            relative position of the center of pressure applied to the
along drive shaft axis D. A gear arrangement 116 may                    underwater portion 124 of the drive housing 120 by water
operatively connect the propeller shafts 112 with the drive             flowing on the drive housing 120 during a steering maneu
shaft 114. Drive shaft axis D is substantially vertical with       45   ver. The center of pressure is the point where the total sum
respect to the waterline when the boat 200 is still. The drive          of a pressure field may be considered to act on a body, in this
shaft 114 may be rotated by an input shaft 118 which is                 case, the point where the net force of the water flow acts on
coupled to receive drive torque from an engine (not illus               the underwater portion 124. As seen in FIG. 4, the drive
trated) housed within the boat 200. The input shaft 118                 housing 120, particularly the underwater portion 124, is
includes a universal joint 119 to accommodate steering and         50   mostly rearward of the steering axis S, and is preferably
tilting movements of the drive housing.                                 almost entirely rearward of the steering axis S. Thus, the
   The drive 100 further includes a drive support 140 for               center of pressure of the water flow upon the drive housing
mounting the drive housing 120 to the stern 210 of the boat             120 will necessarily be rearward of the steering axis S and
200, particularly the boats transom 220. The drive support              opposite from the propeller force FP relative to the steering
140 allows the drive housing 120 to pivot relative to the boat     55   axis S.
200 about a substantially vertical steering axis S and about               The underwater portion 124 has a leading edge 125 and a
a substantially horizontal tilt/trim axis T. The drive support          trailing edge 126, as seen in the side view of FIG. 3. At least
140 may include a transom shield 142 fixed to the transom               a portion of the leading edge 125 is both forward of the drive
220 and a gimbal ring 144 pivotally mounted to the transom              shaft axis D and rearward of the steering axis S. Preferably,
shield. In the embodiment shown, the gimbal ring 144 pivots        60   a majority of the leading edge 125 is rearward of the steering
relative to the transom shield on the steering axis S and the           axis S. In some embodiments, the trailing edge 126 is
drive housing 120 pivots relative to the gimbal ring on the             entirely rearward of the steering axis S.
tilt/trim axis T, although other arrangements are possible.                Mitigation of net steering torque can be better understood,
The universal joint 119 is positioned at the intersection of the        with reference to the force diagram of FIG. 4, particularly
steering axis S and the tilt/trim axis T. By pivoting the drive    65   with respect to the center of pressure caused by the water.
housing 120 on the steering axis S, the drive 100 is able to            FIG. 4 represents a drive 100, according to embodiments of
direct the propulsive force of the propellers to steer the boat         this disclosure, during a turn. The boat is initially traveling
Case 1:20-cv-01678-UNA Document 1-1 Filed 12/10/20 Page 9 of 10 PageID #: 30


                                                     US 9,630,692 B2
                                5                                                                     6
along the direction V. To perform a left turn, the drive 100               4. The drive of claim 1, wherein two counter-rotating
is rotated about steering axis S in the direction shown by the          propellers are mounted on the propeller shaft and wherein
arrow AS. The rotation about steering axis S rotates the                the steering axis is rearward of at least a forward propeller
forward and rearward propellers 104, 108 to a position                  at a location where the steering axis intersects a propeller
initially oblique to the oncoming water. When the propeller        5    axis.
axis P is oblique to the oncoming water, the lift experienced             5. The drive of claim 1, wherein the steering axis is angled
by the propellers’ blades is inconsistent as each blade rotates         with respect to the drive shaft so that the steering axis
around the propeller axis P. During a portion of a revolution,          intersects with a vertical drive shaft axis at a location below
a blade is turning relatively against the oncoming water and            the waterline of the boat.
during a portion of the revolution the blade is turning            10
                                                                          6. The drive of claim 5, wherein the steering axis inter
relatively with the oncoming water. The inconsistency leads             sects the vertical drive shaft axis at a location below the
to an imbalance that can cause relatively large net propeller           drive housing.
steering forces F, to be generated for each of the forward                7. The drive of claim 1, comprising a pair of coaxial,
and rearward propellers 104, 108 acting in a direction to               counter-rotating pulling propellers.
continue the rotation AS about steering axis S.                    15
   On the other hand, the underwater portion 124 of the drive             8. A drive for a boat, comprising:
housing 120 is rotated into the flow of water rushing past the            a drive housing with at least one front-facing propeller for
drive 100 during the turn. The water provides a force F.                     pulling the boat through the water, and
upon the underwater portion 124 acting at a pressure center               a drive housing Support for mounting the drive housing to
located behind the steering axis S and in a direction sub                    the boat, the drive housing including an underwater
stantially opposite to the initial direction V. The water force              portion configured to be below the waterline of the
F results in a housing force F located rearward of the                          boat,
steering axis S that provides a torque that opposes the torque            wherein the drive housing pivots relative to the drive
of propeller forces F around steering axis S. Therefore, the                housing Support about a steering axis to steer the boat,
net steering forces on the drive 100 as felt by the operator are   25       wherein the underwater portion is almost entirely rear
reduced as compared to other drives of the steerable tractor                ward of the steering axis, wherein the at least one
type.                                                                       front-facing propeller is carried by a propeller shaft
   The housing force F can be optimized by adjusting the                    rotated by a vertical drive shaft substantially perpen
projected surface area of the side profile of the underwater                dicular to a propeller shaft axis, wherein the steering
portion 124 of the gear case 120, thereby adjusting the            30           axis intersects a drive shaft axis at a location below the
Surface area rearward of the steering axis S upon which                         drive housing, and wherein the drive housing and the
oncoming water impinges to increase or decrease the mag                         drive housing support are configured such that a center
nitude of F.                                                                    of pressure applied by water moving past the drive
   Although the above disclosure has been presented in the                      housing during a turn is located rearward of the steering
context of exemplary embodiments, it is to be understood           35           axis.
that modifications and variations may be utilized without                  9. The drive of claim 8, wherein the entire drive housing
departing from the spirit and scope of the invention, as those          pivots about the steering axis relative to the drive housing
skilled in the art will readily understand. Such modifications          Support to steer the boat.
and variations are considered to be within the purview and                 10. The drive of claim 8, wherein the steering axis is at
Scope of the appended claims and their equivalents. Features       40   least partially rearward of the at least one front-facing
from one embodiment or aspect may be combined with                      propeller at a location where the steering axis intersects a
features from any other embodiment or aspect in any appro               propeller axis.
priate combination. For example, any individual or collec                  11. A boat, comprising:
tive features of method aspects or embodiments may be                      a hull having a stern;
applied to apparatus, product or component aspects or              45      a drive housing having at least one pulling-type propeller
embodiments and vice versa.                                                   forwardly mounted thereon; and
  We claim:                                                                a drive housing Support steerably mounting the drive
  1. A steerable tractor-type drive for a boat, comprising:                   housing to the stern of the boat,
  a drive support mountable to a stern of the boat;                        wherein, the drive housing rotates relative to the drive
  a drive housing pivotally attached to the Support about a        50         housing Support about a steering axis, wherein the
     steering axis, the drive housing having a vertical drive                 steering axis is at least partially rearward of the at least
     shaft connected to drive a propeller shaft, the propeller                one pulling-type propeller at a location where the
     shaft extending from a forward end of the drive hous                     steering axis intersects a propeller shaft axis, and
     ing:                                                                     wherein the steering axis is positioned such that the
  at least one pulling propeller mounted to the propeller          55         propeller is located forward of the steering axis and a
        shaft,                                                                center of pressure applied by water moving past the
  wherein the steering axis is offset forward of the vertical                 drive housing during a turn is located rearward of the
        drive shaft.                                                          Steering axis.
  2. The drive of claim 1, wherein the drive housing                       12. The boat of claim 11, wherein the drive housing
includes an underwater portion configured to be below the          60   includes an underwater portion configured to be below the
waterline of the boat, wherein the underwater portion is                waterline of the boat, wherein the underwater portion is
almost entirely rearward of the steering axis.                          almost entirely rearward of the steering axis.
  3. The drive of claim 1, wherein the drive housing                      13. The boat of claim 11, wherein the at least one
includes an underwater portion configured to be below the               pulling-type propeller is carried on a propeller shaft rotated
waterline of the boat, wherein the underwater portion has a        65   by a drive shaft perpendicular to the propeller shaft axis, and
leading edge, wherein a majority of the leading edge is                   wherein the steering axis is offset forward of the drive
rearward of the steering axis.                                                  shaft.
Case 1:20-cv-01678-UNA Document 1-1 Filed 12/10/20 Page 10 of 10 PageID #: 31


                                                     US 9,630,692 B2
                              7                                                                    8
  14. The boat of claim 11, wherein the steering axis                  wherein, the steering axis is positioned such that the
intersects a drive shaft axis at a location below the drive               propeller is located forward of the steering axis and a
housing.                                                                  center of pressure applied by water moving past the
   15. The boat of claim 11, wherein the entire drive housing             drive housing during a turn is located rearward of the
pivots about the steering axis relative to the drive housing              steering axis.
Support to steer the boat.
   16. The boat of claim 11, further comprising an engine              18. A drive for a boat, comprising:
housed within the hull of the boat, and a transmission input           a drive housing with at least one front-facing propeller for
shaft extending through a transom of the boat into the gear               pulling the boat through the water; and
case to provide a stern drive.                                    10   a drive housing support for mounting the drive housing to
   17. A boat, comprising:                                                the boat, wherein the drive housing pivots relative to
   a hull having a stern;                                                 the drive housing support about a steering axis to steer
   a drive housing having at least one pulling-type propeller
      forwardly mounted thereon, the at least one pulling                 the boat, wherein the steering axis is at least partially
      type propeller being carried on a propeller shaft rotated           rearward of the at least one front-facing propeller at a
      by a drive shaft perpendicular to the propeller shaft       15      location where the steering axis intersects a propeller
     aX1S,                                                                axis, and wherein the drive housing and the drive
  a drive housing support steerably mounting the drive                    housing support are configured such that a center of
    housing to the stern of the boat,                                     pressure applied by water moving past the drive hous
  wherein, the drive housing rotates relative to the drive                ing during a turn is located rearward of the steering
                                                                         aX1S.
    housing support about a steering axis, the steering axis
     offset forward of the drive shaft, and
